The opinion of the Court was delivered by
Lewis, C. J.
The second error is to the rejection of evidence; but no bill of exceptions is to be found in the paper-book. It is a waste of time to assign errors without verifying them by the record.
*105Both parties claim under sheriffs’ sales by virtue of executions against John McFee. The question is whether the youngest or] the oldest sale passes the title. The Court below decided in favom* of the oldest sale. This was correct. The sheriff had authority to sell, and there is no evidence of fraud in the case. After acknowledgment of the sheriff’s deed in open Court, the title of the sheriff’s vendee cannot be affected by mere irregularities however gross. Nothing but fraud in the sale, or a want of authority to sell, can defeat his title: 2 Harris 79.
Judgment affirmed.